

	

		II

		109th CONGRESS

		1st Session

		S. 171

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Ms. Murkowski (for

			 herself, Mr. Stevens, and

			 Mrs. Murray) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To exempt seaplanes from certain

		  transportation taxes.

	

	

		

			1.

			Exemption from tax for transportation provided by

			 seaplanes

			

				(a)

				In general

				Section 4261 of the Internal

			 Revenue Code of 1986 (relating to imposition of tax) is amended by

			 redesignating subsection (i) as subsection (j) and by inserting after

			 subsection (h) the following new subsection:

				

					

						(i)

						Exemption for transportation provided by seaplanes

						No tax shall be imposed by

				this section or section 4271 on any air transportation by a seaplane with

				respect to any segment consisting of a takeoff from, and a landing on,

				water.

					.

			

				(b)

				Effective date

				The amendments made by this

			 section shall apply to calendar years beginning after December 31, 2004.

			

